Wilder, J.
(concurring). After review of the record and our prior opinion, I would conclude that in affirming summary disposition in favor of defendant, reliance on Allen v Comprehensive Health Services, 222 Mich App 426; 564 NW2d 914 (1997), was not required. In our prior opinion, we concluded that *485plaintiff failed to demonstrate that he was situated similarly to the other sixth-level supervisors that plaintiff claimed were not discharged for similar conduct. Plaintiff’s failure to show he was situated similarly to other employees who were younger or of a different gender or race, and whom plaintiff claims were treated differently than he was, prevents plaintiff from establishing a prima facie case of disparate treatment. Lytle v Malady (On Rehearing), 458 Mich 153, 181; 579 NW2d 906 (1998), citing Betty v Brooks & Perkins, 446 Mich 270, 281; 521 NW2d 518 (1994).
Accordingly, because plaintiff is unable to establish a prima facie case of age, race, or gender discrimination under a disparate treatment theory, I conclude that while we appropriately affirmed summary disposition in favor of defendant, it was not necessary for this Court to address the application of Allen to the facts in this case. People v Graves, 458 Mich 476, 479-480, n 2; 581 NW2d 229 (1998).